Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the shares of Common Stock, $0.01 par value per share, of Edgewater Technology, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: February 21, 2017 Ancora Catalyst Institutional, LP By: Ancora Advisors, LLC General Partner By: /s/ Frederick DiSanto Name: Frederick DiSanto Title: Chairman and Chief Executive Officer Ancora Catalyst, LP By: Ancora Advisors, LLC General Partner By: /s/ Frederick DiSanto Name: Frederick DiSanto Title: Chairman and Chief Executive Officer AAMAF LP By: Ancora Advisors, LLC General Partner By: /s/ Frederick DiSanto Name: Frederick DiSanto Title: Chairman and Chief Executive Officer Merlin Partners Institutional, LP By: Ancora Advisors, LLC General Partner By: /s/ Frederick DiSanto Name: Frederick DiSanto Title: Chairman and Chief Executive Officer Ancora Merlin, LP By: Ancora Advisors, LLC General Partner By: /s/ Frederick DiSanto Name: Frederick DiSanto Title: Chairman and Chief Executive Officer Ancora Advisors, LLC By: /s/ Frederick DiSanto Name: Frederick DiSanto Title: Chairman and Chief Executive Officer /s/ Frederick DiSanto FREDERICK DISANTO
